DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1 and 3-6) in the reply filed on January 4, 2022 is acknowledged.
Claims 2, 7, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US Pub. No. 2013/0114752) in view of Gaal et al. (US Pub. No. 2012/0114014) in view of “Discussion on Supporting Transmit Diversity for R15 sidelink” 3GPP TSG RAN WG1 Meeting #88bis, R1-1704278, hereinafter R1-1704278 .
Regarding claims 1 and 6, Murakami discloses a user apparatus for use in a radio communication system, the user apparatus comprising: 
a setting information storage unit (paragraphs 622, 1018: memory) configured to store a plurality of precoding matrices (paragraphs 34, 193, 199, 265 and 266: the weighting/precoding unit 308 stores plurality of precoding matrices to allow precoding matrices hopping of modulated first signal); and 
a signal transmission unit configured to precode a D2D signal and transmit the precoded D2D signal while switching a precoding matrix among the plurality of precoding matrices in a time domain (paragraphs 34, 193, 199, 265 and 266 and figures 19A and 19B: for modulated signal z(1), weighting/precoding unit performs precoding matrices hopping over four slots) in a predetermined time interval (see figure 19a and 19b and paragraphs 199: four slots of time $1 to time $4) including a plurality of unit time intervals (paragraph 199: slots).
Murakami does not teach the signal transmission unit maps a reference signal precoded by a same precoding matrix to at least two unit time intervals in the predetermined time interval.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Murakami the signal transmission unit maps a reference signal precoded by a same precoding matrix to at least two unit time intervals in the predetermined time interval.
The motivation would have been for channel estimating and data decoding at receiving node (paragraph 46).
Murakami does not teach the radio communication system supporting a D2D communication.
However, R1-1704278 discloses the radio communication system supporting a D2D communication (section 2.3: precoding vector switching for sidelink PSCCH).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a wireless D2D communication for a cellular communication with predictable result of node to node communication.
	
	Regarding claim 3, all limitations of claim 1 are disclosed above. Murakami further teaches the setting information storage unit stores a plurality of types of patterns each indicating a time sequence in which a plurality of precoding matrices are to be applied, and upon precoding the D2D signal according to a specific pattern among the . 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US Pub. No. 2013/0114752) in view of Gaal et al. (US Pub. No. 2012/0114014) in view of “Discussion on Supporting Transmit Diversity for R15 sidelink” 3GPP TSG RAN WG1 Meeting #88bis, R1-1704278, hereinafter R1-1704278, in view of Wu et al. (US Pub. No. 2020/0059278).
Regarding claim 4, all limitations of claim 1 are disclosed above. Murakami does not teach but Wu discloses the signal transmission unit cyclically shifts a pattern indicating a time sequence, in which a plurality of precoding matrices are to be applied, to precode the D2D signal while switching a plurality of patterns (paragraphs 187, 224, 228: the precoding vector maybe cyclically used in a cycle of at least two time-frequency resource blocks).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Murakami the signal transmission unit cyclically shifts a pattern indicating a time sequence, in which a plurality of precoding matrices are to be applied, to precode the D2D signal while switching a plurality of patterns.
The motivation would have been for transmit diversity.
claim 5, all limitations of claim 4 are disclosed above. Murakami does not teach but Wu discloses the signal transmission unit transmits control information including information corresponding to the cyclic shift used for the precoding of the D2D signal (paragraph 229: pre-negotiate a precoder cycling granularity between nodes).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Murakami the signal transmission unit transmits control information including information corresponding to the cyclic shift used for the precoding of the D2D signal.
The motivation would have been for negotiation/notification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murakami et al. (US Pub. No. 2019/0356515) discloses precoding matrix switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466